Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 05/25/2022 have been fully considered but they are not persuasive.
With regard to the claim interpretation, applicant argues that the claim interpretation has not considered the preamble. The examiner respectfully disagrees. In the case of claim 1, any structure that is capable of being used as a fan frame structure reads on the claim. With regard to Tsu’913, applicant argues that it doesn’t disclose the newly added limitations of claim 1. The examiner respectfully disagrees. See the rejections below for the disclosure of “wherein the notches are cut on the outlet edge in a direction perpendicular to the outlet edge, and wherein a virtual extension line of each notch passes through a center of the frame”. Applicant also argues that Tsu’913 has ribs but applicant has notches. The examiner notes that the ribs and notches are consequences of each other. In other words, every two neighboring rib create a notch in between. Applicant also has ribs, they are the elements between two notches. With regard to Lo’154, applicant argues that Lo’154 has a different functionality than applicant. The examiner respectfully disagrees because the claim is an apparatus type claim and Lo’154 discloses all of the claim limitations. Applicant further argues that Lo’154 is structurally different but doesn’t provide the structural difference. The examiner respectfully disagrees because as shown in the rejection below, Lo’154 discloses all of the claim limitations. With regard to Papst’376, applicant argues that the notches are not on the edge. The examiner respectfully disagrees. As the applicant has mentioned in their remarks, the edge is where the two surfaces meet. In Papst’376 also the notches are where the two surfaces meet. See for example Fig. 16. Note that an edge is a line but a notch is a 3-dimensional object. A notch cannot only be limited to the edge. As it is clear from applicants drawings as well, the notch extends to the upper surface and the inner wall and only passes through the edge, which is the same case in Papst’376.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a virtual extension line of each notch” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim interpretation
Claim 1 recites a fan frame structure in the preamble and only positively recites a frame. This is interpreted in BRI as any element that is capable of being used as a fan frame structure, which covers a very wide and broad range of elements. Also since there is no fan recited in the claims, there is no actual air direction and inlet/outlet. As long as an opening is capable of being used as an inlet or outlet, it reads on the claims. Moreover, without any directions recited, the recitations of directional terms such as top and bottom could be any side of the frame. Also the edges could be interpreted to be any edge between any two surfaces since there are no specifics with regard to the edges.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, the limitation “a virtual extension line of each notch passes through a center of the frame” of claim 1 is newly presented, has not been previously disclosed in the specification, and does not find direct support in the originally filed disclosure, hence it is considered new matter. There is no mention of a virtual line in the specification nor in the drawings. Moreover, the drawings are schematic and not drawn to scale, hence an extension line of the notch passing exactly through the center point is not disclosed in the schematic drawings. Thus, the originally filed disclosure does not reasonably convey to one of ordinary skill in the art that Applicant was in possession of the invention as now presented/claimed at the time of the filing of the instant application.
Claims 2, 9, and 10 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that the notches are cut on the outlet edge in a direction perpendicular to the outlet edge, and that a virtual extension line of each notch passes through a center of the frame. A notch is a 3-dimentional object comprising of many surfaces and lines. An edge is a one-dimensional line. Hence, the configuration of the notch being perpendicular to the outlet edge is unclear because it is not clear which line or surface is perpendicular to the outlet edge. In other words, the recited configuration is unclear and indefinite. Moreover, for the same reason, it is not clear what line would be a virtual extension line of each notch, because a notch has many surfaces and line and it is not clear the extension line extends from which line.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 2, 9, and 10 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lo (US 2020/0191154).
With regard to claim 1, Lo discloses a fan frame structure, comprising: a frame (Fig. 1-4) having a bottom surface, a top surface and a flow passage (Fig. 1-4); the flow passage being located between the bottom surface and the top surface  (Fig. 1-4), and the bottom surface and the top surface being provided with an outlet opening and an inlet opening (Fig. 1-4), respectively, which are communicable with the flow passage; and the outlet opening having an outlet edge, on and along which a plurality of notches (see annotated Fig. 1 and 2) communicable with the flow passage is cut (see annotated Fig. 1, 2 of Lo); wherein the notches are cut on the outlet edge in a direction perpendicular to the outlet edge (Fig. 1-5), and wherein a virtual extension line of each notch passes through a center of the frame (see annotated Fig. 1 and 2).

    PNG
    media_image1.png
    655
    559
    media_image1.png
    Greyscale
 
Annotated Fig. 1 of Lo

    PNG
    media_image2.png
    170
    440
    media_image2.png
    Greyscale

Annotated Fig. 2 of Lo

With regard to claim 2, Lo further discloses that the fan frame structure as claimed in claim 1, wherein the notches are so cut on and along the outlet edge that they are equally spaced (see annotated Fig. 2 of Lo).

With regard to claim 9, Lo further discloses that the frame has an inner sidewall surface facing toward the flow passage (see annotated Fig. 1, 2 of Lo).

With regard to claim 10, Lo further discloses that the outlet edge is located between or at a joint of the inner sidewall surface and the bottom surface (see annotated Fig. 1, 2 of Lo).
--------------------------------------------------------------------------------------------------------------------
Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tsu et al. (US 2008/0240913), referred to hereafter as Tsu.
With regard to claim 1, Tsu discloses a fan frame structure, comprising: a frame (20, Fig. 1-5) having a bottom surface, a top surface and a flow passage (Fig. 1-5); the flow passage being located between the bottom surface and the top surface (Fig. 1-5), and the bottom surface and the top surface being provided with an outlet opening and an inlet opening, respectively (Fig. 1-5), which are communicable with the flow passage; and the outlet opening having an outlet edge, on and along which a plurality of notches communicable with the flow passage is cut (see annotated Fig. 1 of Tsu); wherein the notches are cut on the outlet edge in a direction perpendicular to the outlet edge (Fig. 4), and wherein a virtual extension line of each notch passes through a center of the frame (see annotated Fig. 1 and 3).

    PNG
    media_image3.png
    546
    625
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    559
    650
    media_image4.png
    Greyscale

Annotated Fig. 1 of Tsu

    PNG
    media_image5.png
    558
    541
    media_image5.png
    Greyscale

Annotated Fig. 3 of Tsu

With regard to claim 2, Tsu further discloses that the fan frame structure as claimed in claim 1, wherein the notches are so cut on and along the outlet edge that they are equally spaced (see annotated Fig. 1 of Tsu).

With regard to claim 9, Tsu further discloses that the frame has an inner sidewall surface facing toward the flow passage (see annotated Fig. 1 of Tsu).

With regard to claim 10, Tsu further discloses that the outlet edge is located between or at a joint of the inner sidewall surface and the bottom surface (see annotated Fig. 1 of Tsu).
--------------------------------------------------------------------------------------------------------------------
Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Papst (US 4,167,376).
With regard to claim 1, Papst discloses a fan frame structure, comprising: a frame (Fig. 1-17) having a bottom surface, a top surface and a flow passage (Fig. 1-17); the flow passage being located between the bottom surface and the top surface (Fig. 1-17), and the bottom surface and the top surface being provided with an outlet opening and an inlet opening, respectively (Fig. 1-17), which are communicable with the flow passage; and the outlet opening having an outlet edge, on and along which a plurality of notches (for example, see the notches between walls 13-24 in Fig. 1, or the notches between wall 131, 141, 151, 161 in Fig. 13-16. Similar notches are shown in other figures as well) communicable with the flow passage is cut; wherein the notches are cut on the outlet edge in a direction perpendicular to the outlet edge (Fig. 1-17), and wherein a virtual extension line of each notch passes through a center of the frame (Fig. 1-17).

With regard to claim 9, Papst further discloses that the frame has an inner sidewall surface facing toward the flow passage (Fig. 1-17).

With regard to claim 10, Papst further discloses that the outlet edge is located between or at a joint of the inner sidewall surface and the bottom surface (Fig. 1-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Papst (US 4,167,376).
With regard to claim 2:
Papst discloses the fan frame structure of claim 1, as set forth above.
Papst does not appear to explicitly disclose that the notches are so cut on and along the outlet edge that they are equally spaced.
However, a careful examination of the specification reveals that no criticality for the equal spacing has been shown nor any reason as to why the notches of the applicant with equal spacing would operate any different than the notches of Papst, and Applicant has not disclosed that this spacing arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, Applicant discloses in the specification that the equal spacing is only an example in the illustrated embodiment and in other operable embodiments, for example the second embodiment of the present invention shown in Fig. 3, the notches 3 can be otherwise unequally spaced (page 5, lines 6-11). Applicant further discloses in the original claim 2 that the notches can be in a staggered arrangement, which isn’t mentioned in the specification for any reason or criticality. Hence these spacing arrangements are considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the Papst’s, and Applicant’s invention, to perform equally well with either spacing arrangement. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine equal spacing arrangement of notches as claimed with the fan frame structure of Papst in order to achieve a desired dimension, flow rate, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar fan frame structures such as US7442005, US8192157, US20150023779, and US20060133920.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745